Citation Nr: 0420495	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
a cervical spine disability, characterized as central and 
leftward C5-6 protrusion with spondylosis at C3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO granted service connection and assigned an initial 20 
percent evaluation for cervical spine disability (as 
identified on the title page), effective October 26, 1998.  
The veteran filed a notice of disagreement (NOD) in April 
2001, seeking a higher evaluation.  The RO issued a statement 
of the case (SOC) in August 2002, and the veteran filed a 
substantive appeal in October 2002.  In February 2003, the RO 
issued a supplemental SOC (SSOC) addressing the revised 
criteria for rating disabilities of the spine.  

Because the claim on appeal involves a request for a higher 
evaluation following the grant of service connection, the 
Board has characterized each claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled Veterans of America v. Secretary, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). The RO should 
specifically request that the veteran provide sufficient 
information and authorization to enable it to obtain 
pertinent records of medical evaluation and/or treatment from 
Dr. R. Snider at Beaufort Memorial Hospital, Beaufort, South 
Carolina.  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The Board also finds that specific development of the claim 
on appeal is warranted.  By regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for evaluation of intervertebral disc 
syndrome (IVDS), as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293; 67 Fed. Reg. 54345-54349, August 
22, 2002.  Effective September 26, 2003, substantive changes 
were made to the schedular criteria for diseases and injuries 
to the spine (38 C.F.R. § 4.71a, DCs 5235 to 5243; 68 Fed. 
Reg. 51443, August 27, 2003).  As adjudication of the claim 
must involve consideration of both the former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 07-
03 and 03-00), medical findings responsive to the revised 
criteria are needed to properly adjudicate the claim on 
appeal.  The Board also points out that the veteran was last 
examined in March 2000, over four years ago.   Hence, the 
Board finds that the RO should arrange for the veteran to 
undergo orthopedic and neurological evaluations.

The veteran is hereby advised that failure to report for any 
scheduled VA examinations(s), without good cause, may well 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include specific 
discussion of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that are not currently of 
record.  The RO should specifically 
request that the veteran provide 
sufficient information and authorization 
to enable it to obtain pertinent records 
of medical evaluation and/or treatment 
from Dr. R. Snider at Beaufort Memorial 
Hospital, Beaufort, South Carolina.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
neurological and orthopedic examinations 
of his cervical spine.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
cervical spine.  

The orthopedic examiner should conduct 
range of motion testing of the cervical 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
cervical spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions, 
with respect to the veteran's cervical 
spine disability, as to whether (a) over 
the last 12 months, the veteran 
experienced  "incapacitating episodes" 
due to his cervical spine disability 
having a total duration of at least 6 
weeks (an "incapacitating episode" 
being a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician); (b) there is 
complete bony fixation (ankylosis) of the 
spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type); and (c) 
there is unfavorable ankylosis of the 
entire cervical spine.  

4.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  In adjudicating the 
claim, the RO should document its 
specific consideration of the former and 
revised applicable criteria for rating 
diseases and injuries to the spine, as 
appropriate.

8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes citation to all additional 
legal authority considered-to 
specifically include the revised 
applicable criteria for rating diseases 
and injuries to the spine-and clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




